IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. PD-1263-08



                    RODGER EUGENE MANSFIELD, JR., Appellant

                                                 v.

                                   THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE FOURTEENTH COURT OF APPEALS
                          HARRIS COUNTY

      J OHNSON, J., filed a concurring opinion in which P RICE and C OCHRAN, JJ.,
joined.

                            CO N C U R R I N G O P I N I O N

       I concur in the judgment of the Court, which correctly notes that appellant’s burden on a

motion for community supervision was to prove that he had never before been convicted of a felony

and that appellant’s father’s testimony established appellant’s eligibility for community supervision.

       I would go further and state that the question of whether appellant had ever been on

community supervision is one that need not, and probably should not, be asked. If it is asked, the

answer is admissible and not subject to exclusion as being outside of personal knowledge; if the
                                                                                                  2

witness knows enough to testify as to lack of prior convictions, the witness knows enough to testify

about prior community supervision. As the majority notes, the imposition of regular community

supervision counts as a conviction under our case law for the purposes of a motion for community

supervision, thus testimony about prior convictions includes any prior community supervision. A

separate question is redundant and might be subject to an objection of “asked and answered.”

       I would hold that the trial court erred in sustaining the state’s objection based on lack of

personal knowledge, but that the error was harmless because appellant’s father had already

established appellant’s eligibility for community supervision.



Filed: March 17, 2010
Publish